Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation upper portion, and the claim also recites (floating) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation lower portion, and the claim also recites (fixed) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation "the isolation mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation inside, and the claim also recites (upper portion inside, and lower portion inside respectively) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation upper portion, and the claim also recites (floating) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation inside, and the claim also recites (upper portion inside, and lower portion inside respectively) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation outside, and the claim also recites (upper portion outside, and lower portion outside respectively) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration.  
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 13, 14,15, 16, 17, 18, 19, 20, 21, 22, 28, 29, 30, 31, 32, and 33  is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Wilson, Jr. et al. (Wilson) 8,528,875. Wilson discloses a mounting mechanism for connecting mechanical equipment to a roof curb, directly to a roof, or to any mounting surface, wherein the isolation 5mechanism has an upper (floating) portion, and a lower (fixed) portion, wherein the mechanical equipment is mounted to said upper portion, and said lower portion is mounted to the roof curb, directly to the roof, or to other mounting surface, and wherein said upper and lower portions are connected to each other via a connection mechanism, and further comprising;  10A restraint mechanism (96 and 98) attached to both said upper portion and said lower portion, wherein said restraint 
5the method of claim 18 wherein an upper clamping strip is provided, and a lower clamping strip is provided, further comprising the step of clamping said restraint mechanism to said upper portion with said upper clamping strip, and clamping said restraint mechanism to said lower portion with said lower clamping strip, wherein said upper clamping strip is attached to said upper portion, and  10said lower clamping strip is attached to said lower portion; the method of claim 29 wherein said upper portion further has an upper first flange, further comprising the step of folding said restraint mechanism over said upper first flange, and clamping said restraint mechanism between said 15upper clamping strip and said upper first flange with said upper clamping strip; the method of claim 30 wherein said upper portion further has an upper second flange, further comprising the step of clamping said restraint mechanism between said upper clamping strip and said upper second flange with said upper 20clamping strip; the method of claim 

[AltContent: arrow][AltContent: textbox (lower second flange)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second upper flange)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper clamping strip
upper first flange
lower clamping strip
lower first flange)][AltContent: arrow]
    PNG
    media_image1.png
    528
    527
    media_image1.png
    Greyscale



 	Claim 1-12 and 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pooler 2013/0087677. Pooler a mounting mechanism for connecting mechanical equipment to a roof curb, directly to a roof, or to any mounting surface, wherein the isolation 5mechanism has an upper (floating) portion (12), and a lower (fixed) portion (34), wherein the mechanical equipment is mounted to said upper portion, and said lower portion is mounted to the roof curb, directly to the roof, or to other mounting surface, and wherein said upper and lower portions are connected to each other via a connection mechanism (44), and further comprising;  10A restraint mechanism (68) attached to both said upper portion and said lower portion, wherein said restraint mechanism has a length; wherein said connection mechanism is a resilient connection mechanism (44); wherein said restraint mechanism completely covers any gap between said upper portion and said lower portion, and wherein said restraint mechanism further is continuous along the entire length of said upper portion and said lower portion (see paragraph 0023); wherein said upper portion and said 25lower portion each have an inside (upper portion inside, and lower portion inside respectively) which is the side that faces In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses mounting mechanisms for mechanical equipment to a roof curb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631